IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED



IVAN RODRIGUEZ,

             Appellant,

 v.                                                     Case No. 5D16-1696

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 17, 2017

Appeal from the Circuit Court
for Orange County,
Julie H. O'Kane, Judge.

James S. Purdy, Public Defender, and
Nicole     Joanne Martingano, Assistant
Public Defender, Daytona Beach, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Nora Hutchinson Hall,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      AFFIRMED without prejudice to file a timely, facially sufficient motion under Florida

Rule of Criminal Procedure 3.850.


ORFINGER, EVANDER and EDWARDS, JJ., concur.